Citation Nr: 0913870	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-37 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for benign prostatic 
hypertrophy, to include as due to exposure to herbicides.

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as due to 
exposure to herbicides.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for lung 
disease, to include as due to exposure to herbicides.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to a service connected 
disability.

9.  Entitlement to service connection for a right ankle 
condition.

10.  Entitlement to service connection for atypical reactive 
airway disease with allergic rhinitis to include asthma.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2007 and March 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The Veteran was denied entitlement to service connection for 
lung problems due to exposure to asbestos in a rating 
decision dated in June 1990.  The Board notes that a change 
in diagnosis or specificity of a claim must be carefully 
considered in determining the etiology of a potentially 
service-connected condition and whether the new diagnosis is 
a progression of the prior diagnosis, correction of an error 
in diagnosis, or development of a new and separate condition.  
38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 
(Fed. Cir. 2008).  In this case, the Veteran's current claims 
for service connection for atypical reactive airway disease 
with allergic rhinitis to include asthma represent new 
diagnoses and, therefore, new and material evidence is not 
necessary to consider these claims.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for lung disease, to include as due to exposure to 
herbicides; and entitlement to service connection for 
atypical reactive airway disease with allergic rhinitis to 
include asthma are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and was not exposed 
to herbicides, including Agent Orange.

2.  No psychiatric disability was shown in service, or for 
many years thereafter, and there is no medical evidence of a 
nexus between any current psychiatric disability and service.

3.  The competent, probative evidence does note show that the 
Veteran has a tinnitus disability and there is no evidence 
associating any tinnitus disability with the Veteran's active 
service.

4.  No benign prostatic hypertrophy disability was shown in 
service, or for many years thereafter, and there is no 
medical evidence of a nexus between any current benign 
prostatic hypertrophy disability and the Veteran's active 
service or any exposure to herbicides.

5.  The competent, probative evidence does note show that the 
Veteran has a peripheral neuropathy of the left lower 
extremity disability and there is no evidence associating any 
peripheral neuropathy of the left lower extremity disability 
with the Veteran's active service or exposure to herbicides.

6.  The competent, probative evidence does note show that the 
Veteran has a PTSD disability.

7.  No hypertension disability was shown in service, or for 
many years thereafter, and there is no medical evidence of a 
nexus between any current hypertension disability and the 
Veteran's active service.

8.  No erectile dysfunction was shown in service, or for many 
years thereafter, and there is no medical evidence of a nexus 
between any current erectile dysfunction and the Veteran's 
active service or any service-connected disability.

9.  The competent, probative evidence does note show that the 
Veteran has a right ankle condition and there is no evidence 
associating any right ankle condition with the Veteran's 
active service.

10.  The results of VA audiometric tests conducted in January 
2007 show that the Veteran had level I hearing in his right 
ear and level I hearing in his left ear.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Benign prostatic hypertrophy was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

3.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

5.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

6.  Erectile dysfunction was not incurred in or aggravated by 
active service, nor is it proximately due to or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2008).

7.  A right ankle condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

8.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.85, 4.86 Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If a chronic disorder such as a 
cardiovascular-renal condition is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the U.S. Court of Appeals for Veterans Claims (Court), 
specifically Allen v. Brown, 7 Vet. App. 439 (1995).  The 
prior regulation addressed whether a service connected 
disability was the cause of a secondary disability.  The 
Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

A Veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Service connection based on herbicide 
exposure will be presumed for certain specified diseases that 
become manifest to a compensable degree within a specified 
period of time in the case of certain diseases.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e).

However, even if a Veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Tinnitus

The Veteran seeks entitlement to service connection for 
tinnitus.  The Veteran contends that he currently has 
tinnitus due to his exposure to loud noise in service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any tinnitus.  Upon 
examination at separation from service in July 1978, the 
Veteran was not noted to have any tinnitus.

The Veteran's post-service treatment records do not reveal 
any complaint, diagnosis, or treatment for tinnitus or any 
indication that any tinnitus may be related to any in service 
noise exposure.

In January 2007 the Veteran was afforded a VA Compensation 
and Pension (C&P) audiological examination.  At the 
examination the Veteran was noted to deny the presence of any 
tinnitus.  As the Veteran denied the presence of tinnitus, 
the examiner did not render an opinion regarding the etiology 
of tinnitus.

In light of the evidence, the Board finds that entitlement to 
service connection for tinnitus is not warranted.  The 
Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for tinnitus.  The Board 
acknowledges that the Veteran is competent to report that he 
has ringing in his ears.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  However, there is no record of any 
complaint or diagnosis of tinnitus in the Veteran's post-
service treatment records, including a VA audiological 
consultation, and the Veteran denied the presence of tinnitus 
when examined by VA in January 2007.  There is no evidence of 
record associating the Veteran's reported tinnitus and the 
Veteran's active service.  As such, entitlement to service 
connection for tinnitus must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for tinnitus, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B. Benign Prostatic Hypertrophy

The Veteran seeks entitlement to service connection for 
benign prostatic hypertrophy, to include as due to exposure 
to herbicides.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any benign prostatic 
hypertrophy.  Upon examination at separation from service in 
July 1978, the Veteran was not noted to have any benign 
prostatic hypertrophy or any genitourinary conditions.

The Veteran's post-service treatment records do not reveal a 
diagnosis of until August 2006, more than 28 years after 
separation from service.  There is no indication in the 
Veteran's post-service treatment records that the Veteran's 
benign prostatic hypertrophy may be related to the Veteran's 
active service.

The Board notes that benign prostatic hypertrophy is not a 
disorder for which presumptive service connection based upon 
exposure to herbicides is warranted.  In addition, the 
Veteran's service personnel records and treatment records not 
reveal that the Veteran was ever exposed to herbicides and 
there is no evidence that the Veteran ever served in the 
Republic of Vietnam during the Vietnam era.

In light of the evidence, the Board finds that entitlement to 
service connection for benign prostatic hypertrophy, to 
include as due to exposure to herbicides, is not warranted.  
The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any benign prostatic 
hypertrophy.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In this case, the medical evidence does 
not show the presence of benign prostatic hypertrophy until 
more than 28 years after separation from service.  This is 
significant evidence against the claim.  There is no evidence 
of record indicating that the Veteran's benign prostatic 
hypertrophy may be related to the Veteran's active service or 
to any exposure to herbicides.  There is no evidence of 
record indicating that the Veteran was exposed to herbicides 
in service and there is no evidence that the Veteran service 
in the Republic of Vietnam during the Vietnam era.  Lastly, 
benign prostatic hypertrophy is not a disorder for which 
presumptive service connection based upon exposure to 
herbicides is available.  As such, entitlement to service 
connection for benign prostatic hypertrophy, to include as 
due to exposure to herbicides, must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for benign prostatic hypertrophy, to include as due to 
exposure to herbicides, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Peripheral Neuropathy of the Left Lower Extremity

The Veteran seeks entitlement to service connection for 
peripheral neuropathy of the left lower extremity, to include 
as due to exposure to herbicides.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any peripheral 
neuropathy of the left lower extremity.  Upon examination at 
separation from service in July 1978, the Veteran was not 
noted to have any peripheral neuropathy of the left lower 
extremity or any neurological conditions.

The Veteran's post-service treatment records reveal that the 
Veteran was first noted to complain of radiating left leg 
pain in July 2006.  In July 2006, the radiating pain was 
indicated to be possibly radiating from the Veteran's low 
back.  The Veteran's post service treatment records do not 
reveal any diagnosis of peripheral neuropathy of the left 
lower extremity or any indication that any peripheral 
neuropathy of the Veteran's left lower leg is related to the 
Veteran's active service or to any exposure to herbicides.

The Veteran's service personnel records do not reveal that 
the Veteran was ever in the Republic of Vietnam during the 
Vietnam era or in Thailand at any point.  As such, 
presumptive exposure to herbicides does not apply to the 
Veteran's claim.  The Board notes that is no other evidence 
that the Veteran was ever exposed to herbicides.

In light of the evidence, the Board finds that entitlement to 
service connection for peripheral neuropathy of the left 
lower extremity, to include as due to exposure to herbicides, 
is not warranted.  As noted above, the Veteran's service 
personnel records do not reveal that the Veteran was ever in 
the Republic of Vietnam during the Vietnam era or in Thailand 
at any point and, as such, the Veteran may not be presumed to 
have been exposed to herbicides.  There is no other evidence 
that the Veteran was ever exposed to herbicides.  Therefore, 
presumptive service connection for peripheral neuropathy of 
the left lower extremity based upon exposure to herbicides 
must be denied.  There is no evidence that the Veteran is 
currently diagnosed with peripheral neuropathy of the left 
lower extremity.  The Veteran's post service treatment 
records reveal that the Veteran has complained of pain in the 
left lower extremity; however, the pain has not been 
affirmatively attributed to any cause.  It has been noted 
that the pain was possibly related to the Veteran's low back 
pain.  The Board notes that pain alone does not in and of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  There is no evidence indicating that any 
peripheral neuropathy of the left lower extremity may be 
related to the Veteran's active service.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the Veteran has never been diagnosed with 
peripheral neuropathy of the left lower extremity and there 
is no evidence indicating any peripheral neuropathy of the 
left lower extremity may be related to the Veteran's active 
service, service connection must be denied. 

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for peripheral neuropathy of the left lower extremity, to 
include as due to exposure to herbicides, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

D. PTSD

The Veteran seeks entitlement to service connection for PTSD.  
The Veteran contends that he currently suffers from PTSD due 
his experiencing depth charge attacks while stationed on a 
submarine.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any psychiatric 
disorder including PTSD.  Upon examination at separation from 
service in July 1978, the Veteran was not noted to have any 
psychiatric disorders or PTSD.

The Veteran's post-service treatment records do not reveal a 
diagnosis of any psychiatric disorder including PTSD.

In light of the evidence, the Board finds that entitlement to 
service connection for PTSD is not warranted.  The Veteran's 
service treatment records do not reveal any diagnosis of any 
psychiatric disorder including PTSD and the Veteran is not 
currently diagnosed with any psychiatric disorder including 
PTSD.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As such, the Veteran's claim of 
entitlement to service connection for PTSD is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for PTSD, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

E. Hypertension

The Veteran seeks entitlement to service connection for 
hypertension.  The Veteran contends that he was diagnosed 
with and treated for hypertension while in service and, 
therefore, service connection is warranted.

The Veteran's service treatment records do note reveal any 
complaint, diagnosis, or treatment for any high blood 
pressure or hypertension.  Upon examination at separation 
from service in July 1978, the Veteran was not noted to have 
any vascular or cardiac conditions and the Veteran's blood 
pressure was 110/70.

The Veteran's post-service treatment records reveal that the 
Veteran was diagnosed with hypertension in July 2006, more 
than 28 years after separation from service.  There is no 
competent medical evidence associating the Veteran's current 
hypertension to the Veteran's active service.

In light of the evidence, the Board finds that entitlement to 
service connection for hypertension is not warranted.  The 
Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for high blood pressure or 
hypertension.  The Veteran's post-service treatment records 
do not reveal that the Veteran's was diagnosed with 
hypertension until July 2006.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
medical evidence does not show the presence of hypertension 
until more than 28 years after separation from service.  This 
is significant evidence against the claim.  In addition, 
there is no evidence, other than the Veteran's statements, 
indicating that the Veteran's current hypertension may be 
related to the Veteran's active service.  As such, the 
Veteran's claim of entitlement to service connection for 
hypertension must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for hypertension, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

F. Erectile Dysfunction

The Veteran seeks entitlement to service connection for 
erectile dysfunction.  The Veteran contends that his current 
erectile dysfunction is due directly to his service and/or 
his psychiatric condition.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any erectile 
dysfunction.  Upon examination at separation from service in 
July 1978, the Veteran was not noted to have any 
genitourinary conditions including erectile dysfunction.

The Veteran's post-service treatment records reveal that the 
Veteran was diagnosed with erectile dysfunction in August 
2006, more than 28 years after separation from service.  
There is no indication in the Veteran's post service medical 
records that the Veteran's current erectile dysfunction may 
be related to his active service.

In light of the evidence, the Board finds that entitlement to 
service connection for erectile dysfunction is not warranted.  
The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for erectile dysfunction.  
As noted above, a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
medical evidence does not show a diagnosis of erectile 
dysfunction until August 2006, more than 28 years after 
separation from service.  This is significant evidence 
against the claim.  The Veteran indicated in his statements 
that he has "just lived with the condition;" however, the 
Veteran has not indicated for how long he has had erectile 
dysfunction.  The Board acknowledges that the Veteran is 
competent to report that he has erectile dysfunction.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the Veteran does not report that he has had erectile 
dysfunction since separation from service and there is no 
competent, medical evidence indicating that the Veteran's 
current erectile dysfunction may be related to the Veteran's 
active service.  As the Board is denying the Veteran's claim 
of entitlement to service connection for PTSD, entitlement to 
service connection for erectile dysfunction as secondary to 
PTSD is not warranted.  There is no evidence associating the 
Veteran's current erectile dysfunction with any service 
connected disorder.  As such, entitlement to service 
connection for erectile dysfunction, to include as secondary 
to a service connected disorder, must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for erectile dysfunction, to include as secondary to a 
service connected disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

G. Right Ankle Condition

The Veteran seeks entitlement to service connection for a 
right ankle condition.  The Veteran contends that he injured 
his ankle in service and that he has had ankle pain since 
service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any right ankle 
condition.  Upon examination at separation from service in 
July 1978, the Veteran was not noted to have any 
musculoskeletal or right ankle condition.

The Veteran's post-service treatment records do not reveal 
any diagnosis or treatment for any right ankle condition.  
There is no evidence of record, other than the Veteran's 
statements, associating any right ankle condition with the 
Veteran's active service.

In light of the evidence, the Board finds that entitlement to 
service connection for a right ankle condition is not 
warranted.  The Veteran's service treatment records do not 
reveal any diagnosis of any musculoskeletal condition 
including any right ankle condition and the Veteran is not 
currently diagnosed with any right ankle condition.  The 
Board acknowledges that the Veteran is competent to report 
that he has had ankle pain since service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the 
Board notes that pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As such, the Veteran's claim of 
entitlement to service connection for a right ankle condition 
must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a right ankle condition, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed his claim of entitlement to service 
connection for bilateral hearing loss in September 2006.  
Subsequently, in a rating decision dated in March 2007 the 
Veteran was granted service connection for bilateral hearing 
loss and was assigned a noncompensable evaluation.  The 
Veteran filed a timely appeal of the evaluation of his 
bilateral hearing loss disability.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Examinations are conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  Then, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Then, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  As discussed below, the Veteran's ears 
do not demonstrate an exceptional pattern of hearing loss.

As noted above, the Veteran filed his claim for service 
connection for hearing loss in September 2006.  In September 
2006 the Veteran underwent a VA audiological consultation; 
however, the Board finds that it may not use the results from 
these tests when evaluating the Veteran's level of auditory 
impairment because the examiner did not provide numerical 
results of the Veteran's pure tone thresholds in decibels.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991); Kelly v. 
Brown, 7 Vet. App. 471 (1995).

In January 2007 the Veteran was afforded a VA Compensation 
and Pension (C&P) audiological examination.  Pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
50
60
60
LEFT
30
45
55
55

Pure tone threshold levels averaged 51 decibels for the right 
ear and 46 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 92 percent in the left ear.  The results do not 
represent an exceptional pattern of hearing in either ear.  
See 38 C.F.R. § 4.86(a), (b).  Therefore, both ears must be 
evaluated only under Table VI.

Under Table VI, the examination results of the right ear 
correspond to level I hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level I 
hearing loss.  The intersection point of the levels for both 
ears under Table VII shows that the Veteran's hearing loss 
warrants a noncompensable evaluation under Diagnostic Code 
6100.

In light of the level I right ear hearing loss and level I 
left ear hearing loss that was demonstrated upon VA 
audiological examination in January 2007, the Board finds 
that the initial noncompensable (0 percent disability) 
evaluation is appropriate and that there is no basis for 
awarding a higher evaluation for hearing loss.  38 C.F.R. 
§§ 4.85 and 4.86, Diagnostic Code 6100.  Additionally, the 
record contains no evidence showing the Veteran is entitled 
to a higher rating at any point during the instant appeal; 
therefore no staged ratings are appropriate.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Accordingly, entitlement 
to an initial compensable evaluation for bilateral hearing 
loss is denied.

The Board notes that the Veteran's representative argues that 
due to conflicts or confusion in the rating schedule, notably 
when as to apply Tables VI, VIa, and VII, the Veteran has 
been denied a compensable evaluation for his hearing loss 
disability.  As discussed above, the results of the Veteran's 
audiometric examination, conducted in accordance with the 
requirements of 38 C.F.R. § 4.85(a), do not reveal an 
exceptional pattern of hearing loss in either ear under 
either § 4.86(a) or § 4.86(b) and the examiner did not 
certify that the use of the speech discrimination test is not 
appropriate.  As such, both ears must be evaluated only with 
Table VI to determine the hearing loss numeric designation.  
38 C.F.R. § 4.85(b).  Table VII is mandated for use to 
determine the percentage evaluation of hearing loss in both 
general patterns of hearing loss and exceptional patterns of 
hearing loss.  38 C.F.R. § 4.85(e).  The Board notes that it 
is bound to apply the criteria established in the diagnostic 
codes contained in the VA rating schedule in assigning a 
disability rating and that disability ratings for hearing 
loss are derived from the mechanical process of applying the 
rating schedule to the specific numeric scores assigned by 
audiology testing.  See 38 C.F.R. § 3.321(a); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial 
compensable evaluation for bilateral hearing loss, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's bilateral hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the Veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  Moreover, 
his bilateral hearing loss has not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in October 2006 and May 2007 that fully 
addressed all notice elements and were sent prior to the 
initial AOJ decisions in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, in regard to the Veteran's claims of 
entitlement to service connection, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.  

In regard to the Veteran's claim of entitlement to a 
compensable evaluation for bilateral hearing loss, the 
Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all relevant VA 
treatment records.  The appellant was afforded a VA medical 
examination regarding his claims of entitlement to a 
compensable evaluation for bilateral hearing loss and 
entitlement to service connection for tinnitus in January 
2007.

The Board acknowledges that, to date, the Veteran has not 
been afforded VA medical examinations in regard to his claims 
of entitlement to service connection for benign prostatic 
hypertrophy, peripheral neuropathy of the left lower 
extremity, PTSD, hypertension, erectile dysfunction, or right 
ankle condition.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, in regard to the Veteran's claims of 
entitlement to service connection for peripheral neuropathy 
of the left lower extremity, PTSD, and a right ankle 
condition, the Veteran's service treatment records do not 
reveal any compliant, diagnosis, or treatment for these 
claimed conditions, there is no evidence of a current 
diagnosis of any of these claimed conditions in the Veteran's 
post-service treatment records, and there is no indication 
that any of these conditions may be related to the Veteran's 
active service.  As such, the Board finds it unnecessary to 
afford the Veteran an examination regarding his claims of 
entitlement to service connection for peripheral neuropathy 
of the left lower extremity, PTSD, and a right ankle 
condition.

In regard to the Veteran's claims of entitlement to service 
connection for benign prostatic hypertrophy, hypertension, 
and erectile dysfunction, the Veteran's service treatment 
records do not reveal any complaint, diagnosis, or treatment 
for any of the claimed disabilities and there is no 
indication, other than the Veteran's statements, that these 
claimed disabilities are related to the Veteran's active 
service.  As such, the Board finds it unnecessary to afford 
the Veteran an examination regarding his claims of 
entitlement to service connection for benign prostatic 
hypertrophy, hypertension, and erectile dysfunction.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.

Service connection for tinnitus is denied.

Service connection for benign prostatic hypertrophy, to 
include as due to exposure to herbicides, is denied.

Service connection for peripheral neuropathy of the left 
lower extremity, to include as due to exposure to herbicides, 
is denied.

Service connection for post-traumatic stress disorder (PTSD) 
is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction, to include as 
secondary to a service connected disability, is denied.

Service connection for a right ankle condition is denied.


REMAND

The Veteran seeks to reopen a claim of entitlement to service 
connection for lung disease, to include as due to exposure to 
herbicides, and seeks entitlement to service connection for 
atypical reactive airway disease with allergic rhinitis to 
include asthma.

The claims file contains records from the VA treatment 
facility in Murfreesboro, Tennessee, but there are no records 
beyond December 2007.  Updated and complete records from the 
VA treatment facility in Murfreesboro, Tennessee, and each of 
the other VA facilities at which the Veteran has received 
treatment since December 2007, must be obtained.  See 
38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Veteran's service treatment records reveal that the 
Veteran was treated for asthma and allergic rhinitis while in 
service and, upon examination at separation from service in 
July 1978, the Veteran was noted to have reactive airway 
disease.  Subsequent to service, the Veteran reports that he 
has suffered from shortness of breath and the Board notes 
that the Veteran is competent to report that he has had 
shortness of breath since service.  See Jandreau v. 
Nicholson, 492 F.3 1372 (Fed. Cir. 2007).

To date, VA has neither afforded the Veteran an examination 
nor solicited a medical opinion as to the onset and/or 
etiology of his current breathing conditions.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

As the Veteran was treated for asthma, allergic rhinitis, and 
reactive airway disease in service, and the Veteran indicates 
that he continues to have symptoms of these conditions since 
service, the Board finds that the claim must be remanded for 
the Veteran to be afforded a VA medical examination.

The Board notes that the requested VA medical examination may 
provide relevant information regarding the Veteran's 
application to reopen a claim of entitlement to service 
connection for lung disease, to include as due to exposure to 
herbicides.  As such, the Board finds the issues to be 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Because the issues are inextricably 
intertwined, the Board is unable to review the whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for lung disease, to 
include as due to exposure to herbicides until the issue of 
entitlement to service connection for atypical reactive 
airway disease with allergic rhinitis to include asthma is 
resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file all VA treatment records 
pertaining to the Veteran from the VA 
Medical Center in Murfreesboro, 
Tennessee, and each VA facility at which 
the Veteran has received treatment since 
December 2007. 

2.  After completion of the above, 
schedule the Veteran for an appropriate 
VA examination.  The examiner must review 
the claims file and note review of the 
claims file in the examination report.  
All indicated tests and studies should be 
performed.  The examiner must provide an 
evaluation of the Veteran's pulmonary 
conditions and provide an opinion whether 
any disability found is at least as 
likely as not (50 percent or greater 
possibility) related to the Veteran's 
active service, including the Veteran's 
treatment for asthma and allergies in 
service.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

3.  Thereafter, the AMC should 
readjudicate the Veteran's claims. If the 
benefits sought on appeal are not granted 
in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


